Deemer, O. J,
Teeter purchased the lot sold to Grimm-on or about the tenth day of June, 1893, and immediately went into possession and occupancy of the same. His possession continued until the sale to Grimm, in the early part of June, 1896. At the time of his purchase, Teeter had invested in stock of a building and loan association about eighty-four dollars. The consideration for the lot was nine hundred dollars. Seven hundred and fifty.dollars of this he-borrowed of the building and loan association in which he held stock, gave a mortgage upon the real estate, and pledged his ten shares of stock in the association as security for the-loan. The remainder, to-wit, one hundred and fifty dollars, he borrowed on his individual note, which Avas reneAved from time to time, and finally reduced to judgment. This judgment Avas of record at the time Grimm purchased, and it is conceded that Grimm was to pay the same as part of the-consideration. The sale to Grimm Avas at public auction, and it was announced and agreed at this sale that all liens or clouds-upon the title should be removed, and that the purchaser should satisfy the same. Grimm’s bid of one thousand five hundred and twenty-five dollars Avas accepted, and it is agreed that of this amount he was to pay liens amounting to one thousand two hundred and forty-nine dollars. This sum included the judgment upon the one hundred and fifty dollar note, the-mortgage to the building and loan association, and the taxes against the property. The controversy is OA^er the remainder of the purchase price.
*39The plaintiffs in the garnishment proceedings had all recovered their judgments’ prior to the sale to Grimm, and the record shows that, the debts upon which three of the judgments were obtained were contracted prior to the time Teeter acquired his title. Section 1992 of the Code of 1873 provides that the homestead may be sold on execution for debts contracted prior to the purchase thereof; and, as the debts so contracted amount to more than the balance of the purchase-price of the lot now in dispute, it is clear that intervener is not entitled to hold this balance, because of the homestead: character of the premises. With his pension money, appellant paid dues upon his stock and interest upon his loan o£ the building and loan association to the amount of four hundred and eighteen dollars and nine cents. ITe also claims to have paid thirty-five dollars of the pension money for an old house which he moved upon the premises. The record does not show the exact amount paid as interest upon the loan; nolis there any means by which we can determine the value of the stock owned by Teeter. Grimm, however, agreed to, andi did, pay the loan of the building and loan association, and no-deductions appear to have been -made on account of payments upon the stock.
The evidence clearly shows that Teeter retained his stock in the association, and that the purchaser paid the amount of the loan. As appellant is seeking to establish an exemption, it is incumbent on him to show, not only that he invested his pension money in the property, but the exact amount of such investment. This he has failed to do. At most, he has adduced evidence tending to show that he paid some interest upon the loan, but the exact amount of his payments are not established. His investment seems to have been in stock of the building and loan association, which he still retains, and in this will he find his exemption. The money invested in the lot was borrowed. True, appellant expected to pay the loan' with the avails of his pension; but, instead of so doing, he made a contract by the terms of which his vendee agreed to pay the loans as a part of the purchase price. Under such a state *40•of facts, he cannot be heard to say that the avails of the homestead are exempt because of his purpose to pay the purchase price with pension money. There is no showing that any part of appellant’s pension money was invested in the homestead. Aside from this, however, we are constrained to believe that it was agreed at the time of the auction sale that all judgments which might cast a cloud upon the title should be paid by Grimm as part of the purchase price. The judgments held by the appellees were all apparent liens, and were, as we think, in contemplation of the parties at the time the sale was made. This finding is alone sufficient to justify the decree.— Aeeibmed.